Title: To James Madison from Thomas Fristoe, 17 March 1807
From: Fristoe, Thomas
To: Madison, James



Dr. Sir
Limestone March 17t. 1807.

Capt. Moses Daulton a resident of the Town aforesaid in the State of Kentucky a brother-in-law of mine perceiving by an act of last Session of Congress that a Surveyor is to be appointed for the port of Limestone I avail myself of the acquaintance Sir, I have the honor to have with you to recommend through you Capt. Daulton to the president in order to obtain the appointment to the Office.  Capt. Daulton’s political principles are decidedly republican and is esteemed as a man of integrity Sobriety & honesty by the inhabitants of this place.  I am just on my return to Virginia from a tour through this state.  Capt Daulton’s former residence was in the neighbourhood of Dumfries and is well know to the most influencial Characters there to be the man I have represented him.  Your prompt attention to the above request will be thankfully acknowledged by me  I am Sir Your Obt Sert.

Thomas Fristoe

